Citation Nr: 1221047	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Louis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2008, the RO accepted an untimely statement in support of claim as a substantive appeal.   As the Veteran did not designate a hearing option, the RO sent the Veteran a letter providing information regarding personal hearing options.  The Veteran did not respond.

In January 2010, the Board denied entitlement to a total rating based on individual unemployability (TDUI).  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2011, the Court vacated the Board's decision and remanded the appeal for compliance with the instructions in a Memorandum Decision.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO.  


REMAND

The Veteran served as a U.S. Army infantryman including combat service in the Republic of Vietnam.  He was awarded the Soldier's Medal, Purple Heart Medal, and Combat Infantryman's Badge.  After service, the Veteran was employed as an electric power lineman and city fireman.  He retired in December 2003 after 26 years of service as a captain of a firefighting unit one month after undergoing bilateral knee replacement surgery.  The Veteran reported that he complete two years of college education.  He contends that he is unable to secure or follow substantially gainful employment because of his service-connected disabilities. 

Throughout the period of time covered by this appeal, the Veteran had the following service-connected disabilities: posttraumatic stress disorder (PTSD) rated as 50 percent disabling; residuals of shell fragment wounds with retained foreign bodies and scars of the left index finger, left leg, and right thigh, each rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and residuals of shell fragments wounds with scars of the right leg and hearing loss in the left ear, both rated as noncompensable.  The combined rating is 70 percent.  

The Veteran has also been diagnosed with the following non-service-connected disorders: bilateral degenerative arthritis with residuals of total knee replacements; osteoarthritis of the lumbar spine; and a history of malaria without recurrence.  The RO denied service connection for the lumbar spine and knee disabilities in August 2006, and the Veteran did not perfect an appeal. 

In his claim, the Veteran stated that he was forced to retire early because of knee, hand, and back injuries and his PTSD. In an April 2007 letter, the Veteran's former fire battalion chief noted that the Veteran experienced increasing knee pain and an inability to sit or stand for long periods of time since 2000 and that he retired following bilateral knee replacements.  .  
 
The Veteran submitted treatment summaries from a private physician dated in July 2002 and May 2006 that addressed only the bilateral knee disabilities and total knee replacement surgeries.  In a May 2007 VA examination, the Veteran reported that he received mental health treatment from a private psychotherapist but these private clinical records were not obtained by VA.  

The record contains the results of a VA neurological examination in November 2004; a leg muscle examination in March 2005; mental health examinations in November 2004, April 2006, and May 2007; knee and spine examinations in July and October 2006; an audiometric examination in May 2007; and a shell fragment and scar examination in June 2007.   

On appeal to the Court, the Veteran argued that all VA opinions were inadequate because the examiners referred only to "employment" and not to "substantially gainful employment" and that the Board impermissibly made its own medical assessment by concluding from individual medical opinions that the combined impact of all service-connected disabilities would not preclude physical or sedentary employment.   The Veteran cited his single statement that he was unable to work because of all his service-connected disabilities but ignored all other statements and medical evidence related to knee and spine disabilities.  

The Court concluded that the Board was in error for reaching a decision in the absence of a comprehensive medical examination that considered the combined impact of all service-connected disorders.  

In April 2012, the Veteran submitted reports from his private orthopedic physician and psychotherapist with a waiver of consideration of the evidence by the RO.  The Board concludes that the two private opinions are entirely inadequate.  Neither opinion addressed the Veteran's self-imposed standard requiring that an examiner specifically discuss "substantially gainful employment" in order for the opinion to be adequate.  The orthopedic physician's opinion is not relevant in that he addressed the impact of the non-service-connected knee disability and was insufficient in detail to show how a left index finger scar impaired arm function.  The psychologist's single page letter is not supported by any clinical records, mentions symptoms of irritability not previously noted by any other mental health examiners, declines to comment on specific physical injuries, and yet offers a conclusory opinion on the combined impact of unspecified physical and mental disabilities without explanation, rationale, or discussion of how the service-connected disabilities combine act in combination to preclude employment or the impact of the non-service-connected knee and spinal disorders.  

A remand by the Court confers on a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the Memorandum Decision, the Court found error that the Board attempted to decide the combined impact of all service-connected disabilities without a medical opinion that reached that issue.  Therefore, an additional examination and medical opinion is necessary to decide the appeal.  

As there are no clinical records in the file from the Veteran's two private attending medical providers, the Veteran must be provided an opportunity to authorize VA to obtain relevant clinical records to support their opinions.  Further, the record shows that the Veteran established primary care at a VA facility in April 2006 but the file contains few outpatient treatment records that are relevant to the progression of the Veteran's service and non-service-connected disabilities.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011), Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the RO must request VA medical records pertaining to the veteran that are dated from April 2006 to the present.  Finally, the series of VA examinations of separate disabilities are now five years old and may not reflect the current level of impairment.  Therefore, additional examinations are necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran authorization to obtain records of clinical care by the Veteran's attending private orthopedic physician and psychologist.  If authorized, request relevant records of care since 2003 and associate any records received with the claims file. 

2.  Request all records of VA outpatient care since April 2006 and associate any records received with the claims file.  

3.  Schedule the Veteran for the following VA examinations with the mental health examination last in order.   Request that the all examiners review the claims file including the Veteran's history of injuries in service, post-service employment education and employment, and current level disability.  

a.  Schedule the Veteran for a VA audiometric examination for hearing loss and tinnitus.  Request that the audiologist perform all examination and testing otherwise necessary for a rating examination and note the nature and degree of occupational impairment associated with left ear hearing loss and tinnitus. 

b.  Schedule the Veteran for a VA examination of the muscle and scar residuals of shell fragment wounds to the left index finger, left leg, and right thigh and leg.  Request that the examiner perform all examinations and testing necessary for a rating examination and note the nature and degree of occupational impairment associated with the finger and leg disabilities. 

c.  Then, schedule the Veteran for a VA mental and physical health assessment by a VA psychiatrist.  This level of training as a medical doctor with psychiatric specialty is required.  Request that the psychiatrist assess the Veteran's PTSD and the combined impairment of both physical and psychiatric disorders. 

(1).  Request that the psychiatrist using the observations of previous VA and private examiners as well as his own assessments, provide an opinion from a medical and psychiatric perspective whether the Veteran is unable to perform any form of substantially gainful employment because of his service-connected disabilities and not because of age or any impairment imposed by the bilateral knee or spine disorders including any pain, medications, or loss of function imposed by the knee, spine, or other non-service-connected disabilities.  

(2).  The psychiatrist must comment on how if at all the service-connected PTSD, muscle and scar injuries, and hearing acuity deficits act in combination to preclude employment. 

(3).  The psychiatrist must suggest general types of employment suitable for the Veteran, if any, based on the Veteran's education, work experience, and service-connected disabilities.  

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a total rating based on individual unemployability including any referral, if appropriate, for extraschedular consideration.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


 
_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


